Citation Nr: 0824615	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative right plantar fasciitis with heel spur. 

2.  Entitlement to a separate 10 percent rating for a right 
foot scar residual to surgery for plantar fasciitis with heel 
spurs.  

3.  Entitlement to a rating in excess of 20 percent for 
postoperative left plantar fasciitis with heel spurs.

4.  Entitlement to a separate 10 percent rating for a left 
foot scar residual to surgery for plantar fasciitis with heel 
spurs.  

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to June 
1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO granted 
increased ratings of 20 percent, each, for right and left 
postoperative plantar fasciitis with heel spurs, effective 
April 29, 2004, and denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  In 
February 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) regarding the claims 
for increased ratings for postoperative plantar fasciitis 
with bilateral heel spurs in the right and left feet and the 
claim for service connection for bilateral hearing loss was 
issued in May 2005, and the veteran filed a substantive 
appeal regarding those issues (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2005.  An SOC regarding 
the claim for service connection for tinnitus was issued in 
June 2005, and the veteran filed a substantive appeal 
regarding that issue (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2005.  

In June 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.  On the date of the 
hearing, the veteran submitted a VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative) naming Paralyzed Veterans of America (PVA) as 
his new representative, to replace Jill W. Mitchell.  The 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.1304 (2007).  Also during the hearing, the veteran 
submitted a June 2008 medical opinion from a private 
physician, Dr. C.B., along with a waiver of his right to have 
this evidence initially considered by the RO.  The Board 
accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2007).  

For reasons explained below, the Board has recharacterized 
the appeal as encompassing the matters set forth on the title 
page.

The Board's decision granting separate ratings for right and 
left foot surgical scars, as well as service connection for 
bilateral hearing loss and for tinnitus, is set forth below.  
The claims for ratings in excess of 20 percent for 
postoperative right and left plantar fasciitis with heel 
spurs (excluding surgical scars) are addressed in the remand 
following the order; these matters are being remanded to the 
RO Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, during 
the June 2008 hearing, the veteran's representative indicated 
that the veteran is claiming service connection for 
hypertension, disabilities of the lumbar spine, cervical 
spine, left elbow, right groin, knees, and right great toe, 
and secondary service connection for NSAI-induced gastritis 
or gastroesophageal reflux disease (GERD).  As there is no 
indication that these claims for service connection have yet 
been addressed by the RO, these matters are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter herein decided have been accomplished.

2.  The veteran has a scar on the posterior plantar aspect of 
the right foot, residual to surgery for service-connected 
plantar fasciitis with heel spurs, that is painful on 
examination.  

3.  The veteran has a scar on the posterior plantar aspect of 
the left foot, residual to surgery for service-connected 
plantar fasciitis with heel spurs, that is painful on 
examination.  

4.  Although no specific incident of acoustric trauma is 
reflected in the veteran's service medical records, the 
veteran has asserted in-service noise exposure, to include 
exposure to 102 Howitzer (cannon) fire, truck engine and 
exhaust noise, and gunfire; he also has experienced some 
post-service noise exposure.

5.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and there 
is competent medical evidence and opinion indicating that the 
veteran's current bilateral hearing loss is related to in-
service noise exposure.  

6.  The competent medical opinions on the question of whether 
the veteran's current tinnitus is etiologically related to 
in-service noise exposure is in relative equipoise.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of a separate, 10 percent 
rating for a painful surgical scar of the right foot are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2007).  

2.  The criteria for assignment of a separate, 10 percent 
rating for a painful surgical scar of the left foot are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2007).  

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).  

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the matters of separate 10 
percent ratings for surgical scars of the right foot and the 
left foot, and on the claims for service connection for 
bilateral hearing loss and tinnitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate these aspects of the appeal have been 
accomplished.  

II.  Analysis

A.	 Ratings for Surgical Scars

While the veteran is currently in receipt of a 20 percent 
rating for postoperative plantar fasciitis with heel spurs in 
each foot, on the basis of limitation of motion, he has 
asserted that he should be awarded separate ratings for 
neurological and scar impairment resulting from these 
service-connected disabilities.  In this regard, during the 
June 2008 hearing, the veteran's representative asserted that 
the RO should have considered separate 10 percent ratings for 
surgical scars on each of the veteran's feet.  

The United Court of Appeals for Veterans Claims (Court) has 
held that VA must consider whether a veteran's service-
connected disabilities warrant separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

During the June 2008 hearing, the veteran described surgical 
scars on the feet as very tender, adding that he felt pain 
all the time.  He testified that his scars had always been 
tender and painful.  Dr. C.B. testified that he had examined 
the veteran the preceding day, and on the day of the hearing, 
and that his scars were painful.  

In his June 2008 independent medical evaluation report, Dr. 
C.B. noted that the veteran had raised tender scars on the 
posterior plantar aspect of both feet from his in-service 
calcaneal spur surgery.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

In light of the veteran's description of his foot scars as 
tender and painful, and the finding of tender scars on 
private examination in June 2008, the Board finds that, 
resolving all reasonable doubt in the veteran's favor, 
separate ratings of 10 percent, each, are warranted for scars 
of the right and left foot residual to surgery for plantar 
fasciitis with heel spurs.  See Esteban, 6 Vet. App. 261; 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

As final points, the Board notes that, although the RO did 
not consider whether separate ratings were warranted for the 
surgical scars of the veteran's feet, and did not provide the 
veteran with the rating criteria for scars, in light of the 
decision herein, which grants separate 10 percent ratings for 
surgical scars of each foot, the veteran is not prejudiced by 
the Board's consideration of separate ratings.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board further notes that a claimant is generally presumed 
to be seeking the maximum benefit under the law.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).  However, a claimant may limit 
his claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
allowed by law for a particular service-connected condition.  
A.B., 6 Vet. App. at 39.  Here, the veteran's representative 
specifically asserted, during the June 2008 hearing, that the 
veteran should be awarded separate 10 percent ratings for the 
scars on his feet.  As such, the Board's decision herein 
constitutes full grants of the benefits sought regarding 
separate ratings for surgical scars associated with service-
connected right and left postoperative plantar fasciitis with 
heel spurs.  

B.	Service Connection 

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

1.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his current bilateral hearing loss 
is the result of noise exposure in service.  The veteran 
acknowledges that, after service, he worked mowing grass, but 
added that he wore ear protection, and maintains that his 
hearing loss is attributable to in-service, rather than post-
service, noise exposure.

Service medical records reflect that the veteran presented in 
October 1979 with complaints of a hearing impairment after 
being hit in the right ear while playing football.  The 
assessment was wax build up in the left and right ears.  
During a check-up the following month, the veteran complained 
of problems with loud noises.  The assessment was hearing 
defect, right ear.  Audiometric testing on separation 
examination in April 1995 did not reveal hearing loss 
disability for VA purposes.  Despite the finding of hearing 
defect, right ear, in service, there are no findings of left 
ear hearing impairment, and audiometric testing in April 1995 
did not reveal hearing loss as defined in 38 C.F.R. § 3.385.  
However, the Board notes that the absence of in-service 
evidence of bilateral hearing loss is not fatal to the claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above), and a medically sound basis 
for attributing such disability to service, may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In October 2004, the veteran was afforded a VA ear disease  
examination with audiometric testing   to evaluate his 
claimed bilateral hearing loss.  On ear disease examination, 
the veteran reported that he was employed mowing grass, 
adding that he wore earplugs, and that he had trouble hearing 
his wife when he came home from work.  He stated that he had 
no hearing problems prior to his employment, and that his 
hearing improved over the weekend.  Regarding military noise 
exposure, the veteran stated that he was exposed to 102 
Howitzer fire, with no particular explosive episode, and that 
he wore earplugs during exposure.  He added that he was 
exposed to truck engine and exhaust noise, and also wore 
hearing protection.  Finally, he added that he had been 
exposed to gunfire while working in food service, and did not 
use hearing protection.  

The pertinent diagnosis was mild high frequency hearing loss, 
worse in the left ear.  The examiner stated that, from the 
veteran's history, it sounded like his current noisy job was 
giving him a temporary loss of hearing, however, he added 
that he would withhold his opinion until he had a chance to 
review the claims file.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
20
20
25
30

The veteran's speech recognition score using the Maryland CNC 
Word List was 96 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was hearing within normal limits 
for rating purposes; right ear, mild sensorineural hearing 
loss at 4000 hertz, left ear, mild sensorineural hearing loss 
at 4000 hertz.  

The claims file was not available at the time of the October 
2004 VA examination; however, in January 2005, the examiner 
who conducted the October 2004 ear disease examination 
reviewed the claims file, including the service medical 
records.  He noted that the service medical records were 
negative for hearing loss and tinnitus, and that the veteran 
was noted to have normal audiometric thresholds for rating 
purposes at retirement from active duty in 1995.  The 
examiner opined that it was less likely than not that the 
veteran's tinnitus was related to service; however, he also 
noted that the RO did not request a medical opinion regarding 
current hearing loss.  

The veteran underwent evaluation of his hearing by a private 
physician in April 2005.  He described exposure to loud 
noises, specifically gunshots and artillery, in service, and 
complained of hearing loss since that time.  He reported that 
he had worked in lawn maintenance for the past 7 years, but 
stated that he wore earplugs and ear muffs.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
40
40
LEFT
30
30
45
50
60

Regarding hearing loss, the physician indicated that the 
veteran appeared to have a mostly sensorineural loss.  From 
the appearance of the hearing test, the physician opined that 
this appeared to be mostly noise-induced in etiology.  

In the report of his June 2008 evaluation, Dr. C.B. indicated 
that he had reviewed the claims file and noted that the 
veteran had several hearing tests in service which showed 
increasing hearing loss, and that he was exposed to high-
level noise during his artillery time in service.  He added 
that the veteran had grossly abnormal hearing based on his 
inability to hear normal conversations.  He opined that the 
veteran's current hearing loss and tinnitus were due to his 
experiences with loud noise in service, and provided a basis 
for this opinion, specifically, that the veteran was exposed 
to loud noise in service and his post-service occupations 
were low noise occupations, and he used hearing protection in 
the jobs where he was exposed to loud noise.  

During the June 2008 hearing, the veteran testified that his 
cannon in service was loud, and that he had never experienced 
anything as loud as that cannon.  Dr. C.B. testified that he 
did not agree with the January 2005 opinion of the VA 
examiner, but added that the opinion only addressed ringing 
in the ears.  

The April 2005 audiometric testing results clearly establish 
hearing loss disability in each ear as defined in 38 C.F.R. 
§ 3.385.  The question remains, however, as to whether there 
exists a medical nexus between such bilateral hearing loss 
disability and service.

Although no specific incident of acoustric trauma is 
reflected in the veteran's service medical records, the 
veteran has asserted in-service noise exposure, to include 
exposure to 102 Howitzer fire, truck engine and exhaust 
noise, and gunfire; he also has had some post-service noise 
exposure.

Moreover, the only medical opinion on the question of medical 
nexus is the June 2008 opinion of Dr. C.B.  While the October 
2004 VA examiner stated that it sounded like the veteran's 
current noisy job was giving him temporary loss of hearing, 
he specifically stated that he would withhold his opinion on 
that issue, however, he did not render an etiological opinion 
on hearing loss following review of the claims file in 
January 2005.  The Board notes that Dr. C.B. reviewed the 
claims file, including the VA examination reports, and 
provided a rationale for his opinion.  As such, the Board 
finds that the June 2008 opinion constitutes competent and 
probative evidence to support the claim.  Significantly, 
there is no medical evidence to contradict that opinion, as 
the October 2004 VA examiner specifically withheld an opinion 
on the issue. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

Given the medical evidence noted above, and resolving all 
reasonable doubt on the question of in-service incurrence, 
the Board finds that the criteria for service connection for 
bilateral hearing loss are met. 

2.  Tinnitus

The veteran asserts that his current tinnitus is the result 
of noise exposure in service.  The service medical records 
reflect that, in February 1979, during a check-up on his 
right ear, the veteran reported that high, loud noises 
bothered his ear, by creating cracking and popping noises.  
The physician noted that the right ear appeared normal and 
the impression was resolved ear infection.  

On VA ear disease examination in October 2004, the veteran 
described his in-service and post-service noise exposure.  He 
reported that tinnitus became noticeable a long time ago, at 
least 5 years.  The examiner did not render an opinion 
regarding etiology of tinnitus, as the claims file was not 
available for review.  In January 2005, following review of 
the claims file, the examiner stated that he could find no 
indication from review of the service medical records that 
tinnitus was incurred on active duty, and opined that it is 
less likely than not related to military service.  

The report of a private consultation for hearing loss and 
tinnitus, dated in April 2005, reflects a diagnosis of  
tinnitus, and the physician opined that the veteran's 
tinnitus was mainly from sensorineural hearing loss, possibly 
noise-induced, aggravated by intake of anti-inflammatory 
medicine.  

During the June 2008 hearing, the veteran testified that his 
ears had been ringing and popping ever since 1979, when he 
was in the field artillery.  He added that he ringing had 
always been there, since service.  Dr. C.B. testified that he 
reviewed the January 2005 opinion from the VA examiner, but 
that he disagreed with that opinion.  

In the report of his June 2008 medical evaluation, Dr. C.B. 
indicated that he reviewed the claims file, and opined that 
the veteran's current tinnitus was due to his experiences 
with loud noise in service, as he was exposed to loud noise 
in the artillery service, his post-service occupations were 
low noise occupations, and he used hearing protection in the 
jobs where he was exposed to loud noise.  

The foregoing evidence includes opposing opinions on the 
question of a nexus between the veteran's current tinnitus 
and in-service noise exposure.  In favor of the claim is the 
June 2008 opinion from Dr. C.B., who stated that current 
tinnitus is due to loud noise in service.  By contrast, the 
January 2005 VA examiner opined that it was less likely than 
not that tinnitus is related to service.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Both Dr. C.B. and the VA examiner reviewed the claims file 
prior to rendering their opinions.  The Board notes that the 
VA examiner performed an ear examination, while Dr. C.B.'s 
opinion appears to be based only on review of the claims file 
(as there is no description of an examination in regard to 
hearing loss or tinnitus, and he included in his report an 
introductory statement that, "An actual examination of the 
veteran is not required medically, since a "physical 
examination (PE)" of the patient, i.e., looking and touching 
the patient, would not reveal any information on the issue of 
whether this patient's condition was incurred in service or 
whether there is a medical nexus).  

Moreover, Dr. C.B. provided a more thorough rationale for his 
opinion, specifically, acknowledging that the veteran had 
loud noise exposure in his post-service employment, but that 
he used hearing protection during such employment, and his 
tinnitus was related to in-service noise exposure.  The 
January 2005 VA examiner's opinion appears to be based on the 
fact that the service medical records did not reveal tinnitus 
in service.  The Board notes that, despite the absence of 
medical evidence of a diagnosis of tinnitus in service, 
service connection may be granted for any disease initially 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).   

The Board finds that that the medical opinions are, at least, 
equally balanced, on the question of whether the veteran's 
tinnitus is attributable to in-service noise exposure.  Both 
medical opinions were based on review of the claims file.  
The January 2005 VA opinion was also based on examination of 
the veteran, whereas Dr. C.B. did not examine the veteran, 
but provided a more detailed discussion regarding the 
rationale for his opinion, addressing both in-service and 
post-service noise exposure.  

Given the totality of the evidence, to particularly include 
the medical opinions addressed above, and resolving all 
reasonable doubt on the question of medical nexus in the 
veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds 
that the criteria for service connection for tinnitus are 
met. 



ORDER

A 10 percent rating for a right foot scar residual to surgery 
for plantar fasciitis with heel spurs is granted, subject to 
the legal authority governing the payment of compensation 
benefits.  

A 10 percent rating for a left foot surgical scar residual to 
surgery for lantar fasciitis with heel spurs is granted, 
subject to the legal authority governing the payment of 
monetary benefits.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The veteran's service-connected right and left foot 
disabilities have been rated as 20 percent disabling, each, 
on the basis of limitation of motion, pursuant to Diagnostic 
Codes 5020-5271.  Under Diagnostic Code 5020, synovitis is 
rated as degenerative arthritis, under Diagnostic Code 5003, 
which, in turn, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5020.  

While the veteran is currently in receipt of a 20 percent 
rating for postoperative plantar fasciitis with heel spurs in 
each foot, on the basis of limitation of motion, as indicated 
above, his representative has asserted that he should be 
awarded separate ratings for neurological and scar impairment 
resulting from these service-connected disabilities.  In this 
regard, during the June 2008 hearing, the veteran's 
representative asserted that the RO should have considered 
and applied the diagnostic code for the veteran's diagnosis 
of tarsal tunnel syndrome, and should have considered 
separate 10 percent ratings for surgical scars.  While 
separate 10 percent ratings for scars have been granted, the 
Board finds that further development on the matter of whether 
higher ratings for other postoperative residuals of each 
foot, to include whether separate rating for neuorological 
manifestations is warranted. 

In this regard, the Board notes that a June 2004 nerve 
conduction study performed by a private physician revealed 
bilateral right greater than left, primarily demyelinating, 
tibial neuropathies at the ankles without evidence of acute 
or chronic denervation (TTS).  In his June 2008 opinion, Dr. 
C.B. noted that the veteran had patchy numbness in both feet, 
consistent with his diagnosis of tarsal tunnel nerve damage, 
as documented by EMG study.  Dr. C.B. opined that the veteran 
should be assigned a rating for tarsal tunnel problems.  

The Board notes that the veteran has not been informed of the 
criteria applicable to ratings for neurological impairment.  
Hence, to ensure that all due process requirements are met, 
the RO should consider, in the first instance, whether the 
veteran is entitled to separate ratings for neurological 
manifestations of his service-connected right and left foot 
disabilities; provide notice of all applicable criteria for 
rating neurological symptoms; and afford the veteran and his 
representative opportunity to respond.  

In addition, while the record indicates that the veteran 
experiences neurological impairment in the feet, it is not 
entirely clear from the record whether such impairment is the 
result of the service-connected postoperative plantar 
fasciitis with heel spurs.  Moreover, even if such 
neurological impairment is a manifestation of the veteran's 
service connected disabilities, there is no medical 
assessment of the  severity of this impairment, as is 
required to assign a rating under the applicable diagnostic 
code.  For these reasons, another examination, with specific 
and complete findings regarding any neurological 
manifestations of the veteran's service-connected foot 
disabilities, and an opinion as to the severity of any such 
manifestations, is needed to fully and fairly evaluate the 
claims for increased ratings.  

The Board notes that Diagnostic Code 5271 provides a maximum 
20 percent rating for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Although 
the veteran is in receipt of the maximum rating under 
Diagnostic Code 5271, the Board can consider evaluating the 
disability under other diagnostic codes.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

A rating in excess of 20 percent is available under 
Diagnostic Code 5284, evaluating other injuries of the foot.  
This diagnostic code provides ratings of 10, 20, and 30 
percent rating for injuries of the foot which are moderate, 
moderately severe, and severe, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  There is currently no medical 
opinion of record addressing the current severity of the 
veteran's service-connected foot disabilities.  As such, on 
examination, the physician should provide such an opinion.  

In addition, the Board notes that, in exceptional cases, 
where the ratings provided by the rating schedule are found 
to be inadequate, an extra-schedular evaluation may be 
assigned commensurate with the veteran's average earning 
impairment due to service-connected disability.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular 
rating requires a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1). 

During the most recent VA examination of the veteran's feet, 
in May 2007, the veteran estimated that he had missed 90 days 
of work in the last year, and was on light duty.  On 
examination, the examiner should also provide an opinion as 
to whether the veteran's service-connected right and left 
post-operative plantar fasciitis with heel spurs cause marked 
interference with employment.  During the June 2008 hearing, 
the veteran indicated his willingness to report to a VA 
examination, if necessary.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claims for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Temple VA Medical Center (VAMC) dated from October 1995 to 
May 2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for postoperative plantar fasciitis with heel 
spurs from the Temple VAMC, since May 2004, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examining physician is complete, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Temple 
VAMCall records of evaluation and/or 
treatment of right and left postoperative 
plantar fasciitis with heel spurs , since 
May 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays, if 
warranted) should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should offer an opinion as 
to whether the veteran has any separately 
ratable neurological manifestations of 
his right and left postoperative plantar 
fasciitis with heel spurs.  If any such 
manifestations are present, the examiner 
should identify the nerve or nerves 
involved, and should indicate whether 
such impairment is mild, moderate, or 
severe.  

The examiner should provide an assessment 
of the overall severity of the veteran's 
right and left postoperative plantar 
fasciitis with heel spurs, separate and 
distinct from his surgical scars and any 
neurological manifestations found on 
examination, and should indicate whether 
the impairment in each foot is moderate, 
moderately severe, or severe, and whether 
there is actual use of each foot.  

The examiner should also provide an 
opinion as to whether either of the 
veteran's service-connected foot 
disabilities causes marked interference 
with employment.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claims, on 
the merits, in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


